DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 2/28/2022. Claims 1-3, 9-12, 14, 16-17, and 22 are currently amended. Claims 6-8, 15, and 18-21 are canceled. Claims 25-31 are newly added. Claims 1-5, 9-14, 16, and 25-27 are pending review in this action. The previous objection regarding the Specification and Claims are withdrawn in light of Applicant's amendment to the Specification and Claims. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's cancellation of Claim 6. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendments to Claim 1. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendments to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1, line 2 recites “interconnected batter segments”, which should be corrected to “interconnected battery segments”.
Claim 16, lines 1-2 recites “each of the buffer member”, which should be corrected to “each of the buffer members”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, 13-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) in view of Suh et al. (US 20150155589A1).

In Regards to Claim 1:
Song discloses a battery (100) comprising: a plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) (see annotated Figure 5 below) defining: a plurality of energy storage units (sections, 110); and a flexible linkage (location of linkages indicated by the dashed lines in Figure 1) each physically and electrically connecting two adjacent energy storage units (Figure 1, [0054, 0076]).  Song further discloses an encapsulation (pouch, 400) arranged to encapsulate the plurality of interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage) (see annotated Figure 5 below), wherein the two adjacent energy storage units (sections, 110) are movable with respect to each other via the corresponding flexible linkage in the encapsulation (pouch, 400) (Figure 5, [0074, 0086-0087]). Song further discloses that the energy storage units (sections, 110) and the flexible linkages include the same multilayer structure (electrode assembly, 300), which comprises, at least, a first electrode (310), a second electrode (320), and a separator (330) between the first electrode (310) and the second electrode (320) (Figure 3, [0056]). Song further discloses that the energy storage units (sections, 110) comprise either a folded (stacked) structure or a wound structure, of the multilayer structure (electrode assembly, 300) (Figure 3, [0056]).
Song is deficient in disclosing that a buffer member disposed between two adjacent energy storage units.
Suh discloses a flexible secondary battery (10) comprising a stacked electrode assembly (100) with a first electrode (110), a second electrode (120), and a separator (130) located between the first electrode (110) and the second electrode (120) (Figure 2, [0048-0049]). Suh further discloses that a buffer member (fixing member, 200) is formed in the stacked electrode assembly (100) and serves to fix together the first electrode (110), the second electrode (120), and the separator (130) (Figure 2, [0048, 0068]). Suh further teaches that the flexible secondary battery (10) having a stacked electrode assembly (100) and a buffer member (fixing member, 200) is stable even when repeatedly flexed or bent [0005-0007]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Song to include the buffer member (fixing member, 200) as disclosed by Suh, as it is known in the art as a method of fixing layers of a stacked electrode assembly together in a flexible battery, and the skilled artisan would have a reasonable expectation of success in providing a battery which is stable even with repeat flexing. By doing so, all of the limitations of Claim 1 are met.

    PNG
    media_image1.png
    465
    842
    media_image1.png
    Greyscale

Annotated Figure 5 (Song et al. US 20150200417A1)
In Regards to Claim 2 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Song further discloses that the multilayer structure is a strain-relieving multilayer structure (electrode assembly, 300) (Figure 3, [0056, 0093-0094]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 9 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Song further discloses that each of the energy storage units (sections, 110) has a shape of a cuboid (see Figure 1). Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Song further discloses that the encapsulation (pouch, 400) is flexible (Figure 4, [0074]). Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Song further discloses that the combination (i.e. battery as a whole) of the energy storage units (sections, 110), the flexible linkages, and the encapsulation (pouch, 400) is stretchable (Figures 4 and 5, [0054]).
In Regards to Claim 25 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Song further discloses that the multilayer structure (electrode assembly, 300) is designed such that when an external force is applied to any portion of the multilayer structure (electrode assembly, 300), the multilayer structure (electrode assembly, 300) may bend and distribute the applied stress (Figure 5, [0093-0094]). As can be seen in Figure 5, when stress is applied, the flexible battery can deform causing expansion or contraction of the gaps (G1, G2, G3) between interconnecting battery segments (consisting of a single energy storage unit, 110, and a single corresponding flexible linkage). 
As such, when modifying Song to include the buffer member of Suh as detailed above, the skilled artisan would appreciate that the buffer member would best serve the battery (100) of Song in a position where bending of the multilayer structure (electrode assembly, 300) during external stress is not impaired. Thus, the skilled artisan would appreciate that the best placement for the buffer member is on the flexible linkage (see annotated Figure 5 above), as it would not limit the range of the gaps (G1, G2, G3), and would protect the multilayer structure (electrode assembly, 300) from damage during repeat flexing. 
By choosing this location for the buffer member, it would inherently be connecting the corresponding two adjacent energy storage units (via the flexible linkage) and the flexible linkage between the two adjacent energy storage units. Therefore, all of the limitations of Claim 25 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Suh et al. (US 20150155589A1), as applied to Claim 2 above, and in further view of Asano (US 20170222280A1).
In Regards to Claim 3 (Dependent Upon Claim 2):
Song as modified by Suh discloses the battery of Claim 2 as set forth above. Song further discloses that the strain-relieving multilayer structure includes a first electrode (310) and a second electrode (320).
 Song is deficient in disclosing that the first electrode (310) and the second electrode (320) are of different thicknesses.
Asano discloses a battery comprised of a multilayer structure (stacked electrode group, 1) with a first electrode (positive electrode, 2) and a second electrode (negative electrode, 3) (Figure 2, [0035]). Asano further discloses an exemplary embodiment wherein the first electrode (positive electrode, 2) and the second electrode (negative electrode, 3) are of different thicknesses (Figure 2, [0133, 0135]). Asano further teaches that the demand for thin, lightweight batteries has been increasing with diversification of battery applications [0002]. The battery disclosed by Asano is one such thin battery, as the structure and configuration of the electrodes (i.e. having a double-sided positive electrode) lends to having to use less overall electrodes within the multilayer structure (stacked electrode group, 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the strain-relieving multilayer structure disclosed by Song with electrodes of different thickness, as taught by Asano, with reasonable expectation of the resultant battery being lightweight and efficient. By doing so, the limitation of Claim 3 requiring the first electrode and second electrode are of different thicknesses, is met.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Suh et al. (US 20150155589A1), as applied to Claim 2 above, and in further view of Song et al. (US 20200052291A1) (hereafter referred to as “Song (2020)”).
In Regards to Claim 4 (Dependent Upon Claim 2):
Song as modified by Suh discloses the battery of Claim 2 as set forth above. Song (2015) discloses a strain-relieving multilayer structure which includes a first electrode (second electrode layer, 320) and a second electrode (first electrode layer, 310) (Figure 3, [0056]).
Song (2015) is deficient in disclosing that the first electrode (second electrode layer, 320) is single coated and the second electrode (first electrode layer, 310) is double coated. 
Song (2020) discloses a battery comprising a first electrode (negative electrode) which is single coated [0063] and a second electrode (positive electrode) which is double coated [0031]. Song (2020) further teaches that during initial charge/discharge of a lithium ion batteries, an imbalance of irreversible capacity between the two electrodes can occur, resulting in a decrease in battery efficiency and lifespan [0004-0005]. Song (2020) further teaches that the use of a double coated second electrode (positive electrode) serves to balance the irreversible capacity of the two electrodes, thus improving overall battery performance [0008, 0060].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the second electrode (first electrode layer, 310) of Song (2015) to be double coated, as taught by Song (2020), with reasonable expectation of success in balancing the irreversible capacity of the two electrodes and thus improving battery performance over the lifetime of the battery. By doing so, the limitation of Claim 4, requiring the strain-relieving multilayer structure comprise a first electrode which is single coated and a second electrode which is double coated, is met.
In Regards to Claim 5 (Dependent Upon Claim 4):
Song as modified by Suh and Song (2020) discloses the battery of Claim 4 as set forth above. Song (2015) further discloses that the first electrode (second electrode layer, 320) is an anode and the second electrode (first electrode layer, 310) is a cathode (Figure 3, [0059]). Therefore, Song (2015) meets all of the limitations of Claim 5.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Suh et al. (US 20150155589A1), as applied to Claim 1 above, and in further view of Jung et al. (US 20140370347A1).
In Regards to Claim 10 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above.
Song is deficient in disclosing that each of the energy storage units has a shape of a triangular prism.
Jung discloses a flexible battery (1) comprised of a stacked electrode assembly (110) in a flexible case (130) (Figure 1C, [0014, 0021-0022]). Jung further discloses that the flexible battery may be bent into the shape of a triangle (Figure 7E) or a repeating partial triangle (serration, Figure 7L) [0023]. Jung further teaches that the flexible battery is able to be bent into any shape, thus having the ability to conform to any shape of the receiving region in a device [0025].
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the invention of Song by bending the energy storage units into a shape of a triangular prism, as taught by Jung, as it is a known shape of flexible batteries in the art and the skilled artisan would have a reasonable expectation of success in providing a flexible battery capable of conforming to a correspondingly shaped receiving region in a device, thus simplifying the device assembly process. By doing so, all of the limitations of Claim 10 have been met.


In Regards to Claim 11 (Dependent Upon Claim 10):
Song as modified by Suh and Jung discloses the battery of Claim 10 as set forth above. 
Song deficient in disclosing that the plurality of energy storage units are arranged to combine and form a shape of a hexagonal prism.
Jung further discloses that the flexible battery may be bent into a hexagonal shape (Figure 7I, [0023]). Jung further teaches that the flexible battery is able to be bent into any shape, thus having the ability to conform to any shape of the receiving region in a device [0025].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the invention of Song by arranging the energy storage units to combine and form a hexagonal prism, as taught by Jung, as it is a known shape of flexible batteries in the art and the skilled artisan would have a reasonable expectation of success in providing a flexible battery capable of conforming to a correspondingly shaped receiving region in a device, thus simplifying the device assembly process. By doing so, all of the limitations of Claim 11 have been met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Song as modified by Suh and Jung discloses the battery of Claim 11 as set forth above.
Though modified Song is deficient in explicitly disclosing that the battery comprises six energy storage units each having the shape of a triangular prism, the skilled artisan would appreciate that after the modifications above, the battery of modified Song possesses energy storage units possessing the shape of a triangular prism. The skilled artisan would further appreciate that upon the modification to arrange the triangular prism shaped energy storage units into a hexagonal prism shape, there would necessarily be a total of six energy storage units as such a hexagonal shape requires six sides. Therefore, all of the limitations of Claim 12 are met.
Claims 16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150200417A1) as modified by Suh et al. (US 20150155589A1), as applied to Claim 1 above, and in further view of Kawabe et al. (US 20120219835A1).
In Regards to Claim 16 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Suh further discloses that the buffer member maybe an adhesive or adhesive-coated tape [0069], but is silent to the specific type of adhesive or adhesive-coated tape.
Kawabe discloses a pressure-sensitive adhesive tape for use in a battery [0006]. Kawabe further discloses that the adhesive tape preferably comprises a rubber adhesive, as it is resistant to removal in an electrolyte solution and further possess low reactivity to conventional electrolytes [0045-0046].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the adhesive-coated tape of modified Song, a rubber adhesive-coated tape as disclosed by Kawabe, as it is known in the art as an adhesive-coated tape used in batteries and is known to be resistant to removal in an electrolyte solution and further possesses low reactivity to conventional electrolytes. By doing so, all of the limitations of Claim 16 are met.
In Regards to Claim 26 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Suh further discloses that the buffer member maybe an adhesive or adhesive-coated tape [0069], but is silent to the specific type of adhesive or adhesive-coated tape.
Kawabe discloses a pressure-sensitive adhesive tape for use in a battery [0006]. Kawabe further discloses that the adhesive tape preferably comprises a rubber adhesive, as it is resistant to removal in an electrolyte solution and further possess low reactivity to conventional electrolytes [0045-0046].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the adhesive-coated tape of modified Song, a rubber adhesive-coated tape as disclosed by Kawabe, as it is known in the art as an adhesive-coated tape used in batteries and is known to be resistant to removal in an electrolyte solution and further possesses low reactivity to conventional electrolytes. 
The skilled artisan would appreciate that rubber is an elastic material, as recognized in the instant specification (p.13, line 28-p.14, line 3). Therefore, upon the above modification, all of the limitations of Claim 26 have been met.
In Regards to Claim 27 (Dependent Upon Claim 1):
Song as modified by Suh discloses the battery of Claim 1 as set forth above. Suh further discloses that the buffer member maybe an adhesive or adhesive-coated tape [0069], but is silent to the specific type of adhesive or adhesive-coated tape.
Kawabe discloses a pressure-sensitive adhesive tape for use in a battery [0006]. Kawabe further discloses that the adhesive tape preferably comprises a rubber adhesive, as it is resistant to removal in an electrolyte solution and further possess low reactivity to conventional electrolytes [0045-0046].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the adhesive-coated tape of modified Song, a rubber adhesive-coated tape as disclosed by Kawabe, as it is known in the art as an adhesive-coated tape used in batteries and is known to be resistant to removal in an electrolyte solution and further possesses low reactivity to conventional electrolytes. 
The skilled artisan would appreciate that rubber is a resilient material, as recognized in the instant specification (p.19, lines 20-23). Therefore, upon the above modification, all of the limitations of Claim 27 have been met.

Response to Arguments
Applicant’s newly added limitations have been considered along with the applicant’s
arguments, filed 2/28/2022, related to the rejections of Claims 1-16 detailed in the last office
action. Applicant’s arguments were found persuasive and the previous rejections have been
withdrawn in light of the newly amended claims. However, upon further search and
consideration, a new grounds of rejection is made in view of Song et al. (US 20150200417A1), Suh et al. (US 20150155589A1), Asano (US 20170222280A1), Song et al. (US 20200052291A1), Jung et al. (US 20140370347A1), and Kawabe et al. (US 20120219835A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1759